           Case 2:20-cv-00127-BWA Document 11 Filed 05/21/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 TROY A. CLAUSE                                                     CIVIL ACTION

 VERSUS                                                             NO. 20-127

 MEDICAL STAFF, ET AL.                                              SECTION M (1)



                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge,1 and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

frivolous and/or for failure to state a claim upon which relief can be granted.

       New Orleans, Louisiana, this 21st day of May, 2020.




                                              __________________________________________
                                              BARRY W. ASHE
                                              UNITED STATES DISTRICT JUDGE




       1
           R. Doc. 4.
